     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5

6

7         IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

8                                          CALIFORNIA

9
                                                Case Number: 2:18-cr-00164-MCE
10   THE UNITED STAES OF AMERICA
                                                STIPULATION AND ORDER
11   V.

12                                     DATE: 8-22-19
                                       TIME: 10 AM
13   FRANCISCO LOYOLA-SOLARZANO et al. DEPT: Hon. Morrison C. England

14

15

16
                                          STIPULATION
17
             IT IS HEREBY STIPULATED AND AGREED between the defendants:
18
     1. Elias Hernandez-Valencia
19
     2. Filiberto Madrigal
20
     3. Luis Armando Rios Garcia
21
     4. Georgina Carrillo Ayala
22
     5. Jose Francisco Buenavida
23
     6. Jose Antonio Pantoja Estrada
24
     7. Bart Richard Hughes
25
     8. Jose Manuel Rodriguez
                                               1
     9. Roberto Mercado-Rangel
1

2    by and through their undersigned defense counsel, and the United States of America, by

3
     and through its counsel, Assistant U.S. Attorney James Conolly, that the status
     conference presently set for August 22, 2019, should be continued to October 24, 2019, at
4
     10:00 a.m. and that time under the Speedy Trial Act should be excluded from August 22,
5
     2019 through October 24, 2019.
6
            Defense counsel needs additional time to continue to review discovery,
7    communicate with the Government and their respective clients, discuss possible
8    resolutions and prepare for trial. The continuance is necessary to ensure continuity of
9    counsel and for defense preparation. Accordingly, the time between August 22, 2019 and

10
     October 24, 2019, should be excluded from the Speedy Trial calculation pursuant to Title
     18, States Code, Section 3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation.
11
     The parties stipulate that the ends of justice served by granting this continuance outweigh
12
     the best interests of the public and the defendants in a speedy trial. 18 U.S.C.
13
     §3161(h)(7)(A). Defense counsel for the defendants and AUSA James Conolly have
14
     authorized Ms. White to sign this pleading for them.
15

16   Dated: August 19, 2019                             U.S. ATTORNEY
                                                       by: /s/ Olaf Hedberg for
17                                                     JAMES CONOLLY
                                                       Assistant U.S. Attorney
18
                                                       Attorney for Plaintiff
19
     Dated: August 19, 2019                            /s/ Olaf Hedberg for
20                                                     Hayes Gable III
                                                       Attorney for Defendant
21
                                                       Elias Hernandez-Valencia
22
     Dated: August 19, 2019                            /s/ Olaf Hedberg for
23                                                     PETER KMETO
                                                       Attorney for Defendant
24
                                                       Luis Armando Rios Garcia
25


                                                   2
     Dated: August 19, 2019          /s/ Olaf Hedberg for
1
                                     TASHA CHALFANT
2                                    Attorney for Defendant
                                     Georgina Carrillo Ayala
3
     Dated: August 19, 2019           /s/ Olaf Hedberg
4
                                     OLAF HEDBERG
5
                                     Attorney for Defendant
                                     Jose Francisco Buenavida
6
     Dated: August 19, 2019          /s/ Olaf Hedberg for
7                                    DINA SANTOS
                                     Attorney for Defendant
8
                                     Jose Antonio Pantoja Estrada
9
     Dated: August 19, 2019          /s/ Olaf Hedberg for
10                                   ALIN CINTEAN
                                     Attorney for Defendant
11
                                     Bart Richard Hughes
12
     Dated: August 19, 2019          /s/ Olaf Hedberg for
13                                   DAVID D. FISCHER
                                     Attorney for Defendant
14
                                     Jose M. Rodriguez
15
     Dated: August 19, 2019          /s/ Olaf Hedberg for
16                                   CLEMENTE JIMENEZ
                                     Attorney for Defendant
17                                   Roberto Mercado-Rangel

18   Dated: August 19, 2019          /s/ Olaf Hedberg for
                                     TONI WHITE
19                                   Attorney for Defendant
                                     Filiberto Madrigal
20

21
                               ORDER

22         IT IS SO ORDERED.

23   Dated: August 21, 2019
24

25


                                 3
